DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 and 11-21 are currently pending
Claims 14-21 are new
Claim 10 is currently canceled
Claims 1-9 and 11-13 are currently amended
Claims 1-9 and 11-21 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/06/2020 and 04/29/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 states “a sensor rranged on” and instead should state “a sensor arranged on” for further clarity.  Also, line 14 states “on the basis of a” and instead should state “on a basis of a” for further clarity.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Line 4 states “on the basis of” and instead should state “on a basis of” for further clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 3 states “on the basis of” and instead should state “on a basis of” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wherein the metal rod is configured to” on line 13 of claim 1, “wherein the sensor is connected to an evaluation unit configured to” on lines 2-3 of claim 12, and “wherein the sensor is connected to an evaluation unit configured to” on lines 1-2 of claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance” on line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 and 11-21 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the direction” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the same explosion hazard class” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the measuring range” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the displacement” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "wherein the sensor is connected to an evaluation unit configured to determine” on lines 2-3.  It is unclear what is configured to determine, the sensor or the evaluation unit?  Also, claim 12 recites the limitation “the measured current” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is also rejected since this claim depends on claim 12.
Claim 17 recites the limitation "the measuring range” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "wherein the sensor is connected to an evaluation unit configured to determine” on lines 1-2.  It is unclear what is configured to determine, the sensor or the evaluation unit?  Also, claim 18 recites the limitation “the measured resonant circuit detuning.” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19-21 are also rejected since these claims depend on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Orgård et al. (U.S. 2010/0243185 A1) (hereinafter “Orgard”).

Regarding Claim 1:
	Orgard teaches a rotary pressure filter (see FIGS. 1-3) (see paragraphs 2, 12 and 36) comprising:
	A filter drum designed to filter a suspension (see FIGS. 1-3, a rotary drum 10) (see paragraph 36);
	A housing which surrounds the filter drum and in which the filter drum is rotatably mounted (see FIGS. 2-3, cylindrical casing 20), a process chamber being formed between the filter drum and the housing (see FIGS. 2-3, an annular space 30) (see paragraph 36);
	A separating element (see FIGS. 2-3, a plurality of axial longitudinal seals 40) arranged between the housing and the filter drum such that said separating element divides the process chamber into a plurality of process portions (see FIGS. 2-3, a plurality of axial longitudinal seals 40 acting as separating elements between different zones F, Ta, T2, U of the washing apparatus 100) (see paragraphs 37-38); and
	A sensor (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) arranged on a side of the separating element that faces the housing wherein the sensor comprises an electrically conductive coil and a metal rod arranged inside the electrically conductive coil (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-46), wherein the metal rod is configured to be displaced in the electrically conductive coil on the basis of a change in the distance of the separating element from the sensor (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-46).
	Although Orgard does not explicitly teach said separating element divides the process chamber into a plurality of process portions in a gas-tight manner, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the rotary pressure filter of Orgard to have the separating element device the process chamber into a plurality of process portions in a gas-tight manner to effectively and efficiently filter out suspended solids and allow liquid to flow through (see paragraphs 12 and 21).


Regarding Claim 2:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor further comprises a spring which pretensions the metal rod in the direction of the separating element (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-44).

Regarding Claim 3:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the metal rod is connected to a support element which is supported on the separating element (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-44).

Regarding Claim 4:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) is arranged in a portion of the rotary pressure filter which is assigned to the same explosion hazard class as the process chamber of the rotary pressure filter (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-44).
Regarding Claim 5:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the metal rod is produced from a magnetic material (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 43-46).

Regarding Claim 6:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the measuring range of the sensor detects displacement of the metal rod by approximately 18 mm (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see paragraphs 46, 49 and 52-53).

Regarding Claim 7:
	Orgard teaches a rotary pressure filter according to claim 1, wherein a resonant circuit is applied to the electrically conductive coil, and wherein the resonant circuit is detuned when the metal rod is displaced in the electrically conductive coil (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see paragraphs 46, 49 and 52-53).

Regarding Claim 8:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) is electrically connected to an evaluation unit arranged outside an explosion hazard zone of the process chamber of the rotary pressure filter (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 9:
	Orgard teaches a rotary pressure filter according to claim 8, wherein a Zener barrier is arranged between the sensor and the evaluation unit (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 11:
	Orgard teaches a rotary pressure filter according to claim 1, wherein current flows in the electrically conductive coil due to the displacement of the metal rod in the electrically conductive coil (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 12:
	Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor is connected to an evaluation unit configured to determine displacement of the metal rod on the basis of the measured current (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 13:
	Orgard teaches a rotary pressure filter according to claim 12, wherein the evaluation unit outputs a signal that indicates displacement of the metal rod (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 14:
Orgard teaches a rotary pressure filter according to claim 1, wherein the metal rod is connected to a support element which is supported on a membrane arranged between the separating element and the support element (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 15:
Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor is arranged inside the process chamber of the rotary pressure filter (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 16:
Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor is connected to the process chamber in a pressure-transmitting manner (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 17:
Orgard teaches a rotary pressure filter according to claim 5, wherein the measuring range of the sensor detects displacement of the metal rod by approximately 22 mm (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 18:
Orgard teaches a rotary pressure filter according to claim 1, wherein the sensor is connected to an evaluation unit configured to determine a change in the distance of the separating element from the sensor on the basis of the measured resonant circuit detuning (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 19:
Orgard teaches a rotary pressure filter according to claim 18, wherein the evaluation unit outputs a signal that indicates a degree of wear of the separating element (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).


Regarding Claim 20:
Orgard teaches a rotary pressure filter according to claim 18, wherein the evaluation unit outputs a signal that indicates at least one of a remaining wear path or a remaining operating time of the separating element (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).

Regarding Claim 21:
Orgard teaches a rotary pressure filter according to claim 18, wherein the evaluation unit outputs a signal that indicates a notification regarding replacement of the separating element (see FIGS. 3, 4A, 4B and 50, force measurement devices 60) (see FIG. 4B, device 60 for force measurement comprises a motor 65, a jack 66, a cylinder 67, a spring package 68 and a measuring means such as a load cell 61 or a strain gauge 61A) (see FIG. 8, a controller/function 63) (see paragraphs 46, 49 and 52-53).







Other References Considered
Lundberg et al. (U.S. 2009/0301529 A1) teaches an arrangement for the treatment of cellulose pulp in a washing apparatus arranged with seal removing means.

H. Paschke et al. (U.S. 3,320,680) teaches a device for the continuous treatment of material webs.

D. L. King et al. (U.S. 2,899,068) teaches a pressure filter construction.

E. Fest (U.S. 2,741,369) teaches a rotary filter.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773